DETAILED ACTION
This action is to address the Applicant’s response to the partially Affirmed decision by the BPAI rendered on the 5/19/2021 date.
As indicated in Applicant’s response, claims 3-15, 19-20 have been resubmitted with Amendment pending prosecution as follows.
	EXAMINER’S AMENDMENT
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a communication with Att. Tran Toan, Reg. # 54945 on the 6/03/2021.
The application has been amended as follows.
In the CLAIMS:
The claims have been amended according to the herein attached Amendment, entitled "Claim Amendment For Enabling Examiner’s Amendment", provided as file named "AmendM_060321.pdf".
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 3-15, 19-20 are allowed, and following is an examiner’s statement of reasons for allowance. 
Reversal of the Examiner’s ground of rejection to claims 3, 11, 14 has been confirmed by the Board (decision 5/19/2021)
	The Board of Appeal has reversed rejection to claims 3-15, 19, 20, and affirmed the rejection to claims 1-2, 16-18.
	The Applicant has cancelled claims 1-2, 16-18 and amended claim 3 into an independent form. An examiner’s amendment to the record appears below. 
The case is herein allowed.
The prior art taken separately or jointly does not suggest or teach the subject matter being embodiments A, B, and C as follows.
	A) A system comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to:
	capture data points during test executions of an application under test, the data points including test action data and application action data;
	generate a representation of test actions and associated application actions based on correlating each of the data points with a particular test execution of the test executions, each of the data points being correlated based on a sequence of events that occurred during the particular test execution; 
	determine, by querying the representation with a query that represents an execution sequence comprising a test action and an associated application action, a potential test action to perform during a further test execution of the application under test; and
	execute the potential test action during the further test execution of the application under test,
wherein the representation comprises a directed acyclic graph generated based on timestamps associated with the data points and including a plurality of test action nodes representing the test actions and a plurality of application action nodes representing the associated application actions; and
the instructions are executable on the processor to:
determine the potential test action by querying the directed acyclic graph based on the query, and receiving, in response to the query, data indicating that the test action and the associated application action represented by the query is not included in the directed acyclic graph.
(As recited in claim 3)
B) A method performed by a system comprising a hardware processor, comprising:
generating a representation of test actions and associated application actions based on correlating data points captured during test executions of a program under test;
identifying, responsive to querying the representation with a query that represents a verification execution sequence comprising a test action and an associated application action performed in response to the test action, an absence, in the representation, of the test action and the associated application action of the verification execution sequence;
identifying, based on identifying the absence, a potential test action to perform during a further test execution of the program under test; 
generating, based on the identified potential test action, a potential test action verification to be executed during the further test execution of the program under test; and
executing the potential test action verification during the further test execution of the program under test.
(as recited in claim 11)
C) A non-transitory machine-readable storage medium comprising instructions that when executed, cause a system to:
generate a representation of test actions and associated application actions based on correlating data points captured during test executions of a program under test;
identify a potential test action to perform during a further test execution of the program under test, wherein the potential test action is identified by identifying an absence of a test action point and an associated application action in the representation based on querying the representation with a query that represents an execution sequence comprising the test action and the associated application action;
cause display of a visualization including a representation of a verification execution sequence comprising the potential test action; and
execute the potential test action during the further test execution of the program under test.
(as recited in claim 14)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 06, 2021